DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 	Paragraph [0040], line 2, “second DC voltage 2388” should be “second DC voltage 238”.  Paragraph [0049], line 3, “flip-lop” should be “flip-flop”.  Paragraph [0049], line 4, “flip-flip” should be “flip-flop”.  Paragraph [0063], line 1, “illustration” should be “illustrates”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 522 in Figure 5 and 600 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claims 31, 33, and 38 are objected to because of the following informalities:  Claim 31, line 1, “the first converting unit” lacks proper antecedent basis.  For examination purposes, it has been assumed that “the first converting unit” is the first converting unit (104,204) shown in Figures 1-3.  Claim 33, lines 14-15, “the wireless power transfer system” lacks proper antecedent basis.  For examination purposes, it has been assumed that “the wireless power transfer system” is the wireless power transfer system (100,200,300) shown in Figures 1-3.  Claim 38, line 1, “the switching frequency” lacks proper antecedent basis.  For examination purposes, it has been assumed that claim 37 should depend from claim 36, and that claim 38 should depend from claim 37, in order to provide antecedent basis for “the switching frequency” in claim 38 and “the switch” in claim 38.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “converting unit configured to … receive the input power … convert the first AC voltage … and provide the input power” and “switching unit configured to regulate” in claim 20; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations “the second converting unit" in line 2 and “the control unit regulating the first AC voltage” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if the second converting unit is the same as the converting unit in claim 20.  For examination purposes, it has been assumed that the apparatus for receiving wireless power comprises first and second converting units as shown in Figures 1-3.  
Claim 24 recites the limitation "the switch" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what switch this refers to.  For examination purposes, it has been assumed that the switching unit recited in claim 24 also comprises a switch, and that the switch recited in claim 24 refers to this switch.  Claims 25-30 inherit this deficiency.
Claim 27 recites the limitations “the first transceiver” and “the second transceiver” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if these are the transceiver and corresponding transceiver recited in claim 20.  For examination purposes, it has been assumed that the first and second transceivers are the transceiver and corresponding transceiver, respectively, recited in claim 20 and illustrated in Figures 1-3.  Claims 28-30 inherit this deficiency.  
Claim 28 recites the limitations “the control unit” in line 1, “the first converting unit” in line 2, and “the voltage signal” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear what structures and signal these refer to.  For examination purposes, it has been assumed that the control unit and the first converting unit refer to control unit 106 and first converting unit 104 illustrated in 
Allowable Subject Matter
Claims 20-22 and 32 allowed.
Claims 25-26 and 29-38 are objected to as being dependent upon a rejected base claim, or a base claim that has been objected to, or because of informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with the informalities corrected.
Claims 23-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claims 20-22 and 32 are allowed, and claims 21-31 contain allowable subject 
matter, because none of the prior art of record discloses or suggests a transceiver configured to communicate a voltage signal to a corresponding transceiver of the contactless power transfer unit, the voltage signal representative of the output DC voltage across the electric load, wherein the voltage signal is communicated to cause the contactless power transfer unit to adjust the AC voltage of the input power when the output DC voltage across the electric load is greater than a voltage reference value; and a switching unit configured to regulate the input power having the output DC voltage to protect one or more components of the apparatus, in combination with the remaining claimed features.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 33-38 contain allowable subject matter because none of the prior art of 
record discloses or suggests communicating by a first transceiver, a voltage signal to a second transceiver associated with the control unit, the voltage signal representative of the output DC voltage across the electric load, wherein the voltage signal is communicated to cause the control unit to regulate the first AC voltage if the output DC voltage across the electric load is greater than a voltage reference value; and regulating, by a switching unit, the input power to protect one or more components of a wireless power transfer system, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Moon et al. (10,236,720) discloses a similar wireless power transmission system..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836